DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-12 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 17, 2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/156949.
With reference to claim 1, WO 2014/156949 (hereinafter ‘949) discloses a stretchable structure of an absorbent article [0001], comprising: 
a first sheet layer (12S) made of a nonwoven fabric [0098]; 
a second sheet layer (12H) made of a nonwoven fabric [0098] and opposed to one side of the first sheet layer (figure 12d); and 
a plurality of elongated elastically stretchable members (15,16) provided along a stretchable direction at intervals from each other between the first sheet layer and the second sheet layer (figures 12a,12d) , wherein the elastically stretchable member is fixed to at least one of the first sheet layer and the second sheet layer via a first hot melt adhesive at each pair of adhesion sites provided at an interval in the stretchable direction [0100], 


the first sheet layer and the second sheet layer are bonded via a second hot melt adhesive [0097] in a range at least in the stretchable direction corresponding to a space (70) between the pair of the adhesion sites (figure 12d), 
at least a part of each adhesion site of the pair of adhesion sites has a portion where the elastically stretchable member is fixed to at least one of the first sheet layer and the second sheet layer via only the first hot melt adhesive as set forth in [0100].
The difference between ‘949 and claim 1 is the provision that the holding power of the first hot melt adhesive is higher than holding power of the second hot melt adhesive. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the first hot melt adhesive with a higher holding power than the second hot melt adhesive in order to secure the fixing force of the elastic members as taught by ‘949 in [0118].
With reference to claim 2, ‘949 teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between ‘949 and claim 1 is the explicit recitation that the melt viscosity of the first hot melt adhesive is higher than the melt viscosity of the second hot melt adhesive. 


It is noted that ‘949 discloses several types of adhesives (having different properties) which may be suitable for use [0103] and recognizes that a different type of adhesive may be used for the joining of elastic members and for joining the nonwoven layers together as set forth in lines 2-4 of [0100]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the first hot melt adhesive with a higher melt viscosity than the second hot melt adhesive in order to provide the first hot melt adhesive with an improved coating accuracy and operation stability [0105] to ensure a secure fixing force of the elastic members as taught by ‘949 in [0118].
With reference to claims 3 and 13, ‘949 teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between ‘949 and claim 3 is the explicit recitation that the loop tack adhesive strength of the second hot melt adhesive is higher than the loop tack adhesive strength of the first hot melt adhesive
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the second hot melt adhesive with a higher loop tack adhesive strength than the first hot melt adhesive in order to provide the second hot melt adhesive with an improved coating accuracy and operation stability in an effort to reduce stringing as taught by ‘949 in [0105].

As to claims 4 and 14-15, ‘949 discloses a stretchable structure of an absorbent article wherein the second hot melt adhesive is provided in an intermittent pattern , in which adhesive portions and non-adhesive portions are alternated repeatedly at least in the stretchable direction [0097], over a range in the stretchable direction including the pair of the adhesion sites as set forth in figures 6a, 10, 11a and 12a.
The difference between ‘949 and claim 4 is the explicit recitation that the first hot melt adhesive is continued in the stretchable direction so as to have an application width longer than the application width of the second hot melt adhesive at least at passing positions of the elastically stretchable members. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the first hot melt adhesive in the stretchable direction so as to have an application width longer than the application width of the second hot melt adhesive at least at passing positions of the elastically stretchable members because ‘949 teaches the elastic members (utilizing a first adhesive) as fixed in an extended state [0093] at intervals of 5 to 40 mm [0094] while the second adhesive, securing the nonwoven layers to each other, is joined at a width of .5-4mm as set forth in [0097].




With reference to claim 5, ‘949 discloses a stretchable structure of an absorbent article wherein sheet bonded portions, at which the first sheet layer and the second sheet layer are bonded via the second hot melt adhesive, are disposed in a striped pattern that is intermittent in the longitudinal direction of the elastically stretchable members and continuous in a direction intersecting the elastically stretchable members (see figures, especially figures 12a-12d), and 
the width of each sheet bonded portion in the stretchable direction is 0.5 to 4 mm, and the interval between adjacent two sheet bonded portions is 4 to 8 mm as set forth in [0097].
With reference to claim 6, ‘949 teaches the invention substantially as claimed as set forth in the rejection of claim 1.
‘949 discloses that the hot melt adhesive may be disposed intermittently as set forth in [0101].
The difference between ‘949 and claim 6 is the explicit recitation that the first hot melt adhesive is disposed in a direction orthogonal to the elastically stretchable members at positions overlapping with the elastically stretchable members. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the first hot melt adhesive intermittently in a direction orthogonal to the elastically stretchable members at positions overlapping with the elastically 
As to claims 7 and 16-18, ‘949 discloses a stretchable structure of an absorbent article wherein the absorbent article is an underpants-type disposable diaper [0002], in which an outer member disposed in a front body and a back body and an inner member attached to the outer member and including an absorber are provided [0002], both side edges of the outer member of the front body and both side edges of the outer member of the back body are bonded (12A) to each other, a range in a front-back direction corresponding to the bonded side edges is an annular lower torso portion, and a waist opening and a pair of right and left leg openings are formed (figure 8), and the stretchable structure is provided in a region including at least both sides in the width direction of the inner member in the outer member such that the elastically stretchable members are along the width direction as shown in figure 9. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 13-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/070,840 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the reference application are directed to a stretchable structure of an absorbent article, comprising: a first sheet layer made of a nonwoven fabric; a second sheet layer made of a nonwoven fabric and opposed to one side of the first sheet layer; and a plurality of elongated elastically stretchable members provided along a stretchable direction at intervals from each other between the first sheet layer and the second sheet layer, wherein the elastically stretchable member is fixed to at least one of the first sheet layer and the second sheet layer via a first hot melt adhesive at each pair of adhesion sites provided at an interval in the stretchable direction, the first sheet layer and the second sheet layer are bonded via a second hot melt adhesive in a range at least in the stretchable direction corresponding to a space between the pair of the adhesion sites, and holding power of the first hot melt adhesive is higher than holding power of the second hot melt adhesive..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Seth et al. (US 2009/0047855) discloses analogous prior art directed to stretchable elastic nonwoven laminates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935.  The examiner can normally be reached on Monday-Friday, 7AM-4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELE M KIDWELL/           Primary Examiner, Art Unit 3781